Case 2:19-cv-01935-JDW Document 47-16 Filed 07/02/20 Page 1 of 2




          EXHIBIT 12
     Case 2:19-cv-01935-JDW Document 47-16 Filed 07/02/20 Page 2 of 2



Pennsylvania Tipped Employees Participating in an Employer-Required Tip Pool & Tip Credit Notice



     Wage to be paid to your per hour will be $2.83.

     Assuming you have received a sufficient amount of tips to cover the tip credit, the
     amount of your tips per hour to be credited as wages will be $4.42

     The tip credit taken is only on the amount you actually receive; your tips will otherwise
     not be retained except for your contribution to the tip pool.

     You have the right to retain all the tips you receive, except for a valid tip pooling
     arrangement limited to employee who customarily and regularly receive tips (baristas
     and bussers). Your required tip-pool contribution or percentage will not exceed 5% of
     your net daily sales. The percentage will be at the discretion of management and based
     on the number of support staff on the shift.

     You are being provided this information in accordance with Section 203 (m) of the Fair
     Labor Standards Act. Your signature below acknowledges this understanding. If you
     have any questions, please speak with management. Thank you.




                                                                              TP_DEF000075
